i          i         i                                                                  i        i      i




                                          MEMORANDUM OPINION

                                                    No. 04-09-00527-CR

                                                    IN RE Luis CANTU

                                             Original Mandamus Proceeding1

PER CURIAM

Sitting:             Sandee Bryan Marion, Justice
                     Rebecca Simmons, Justice
                     Marialyn Barnard, Justice

Delivered and Filed: October 14, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 24, 2009, relator Luis Cantu filed a petition for writ of mandamus, complaining

of the trial court’s failure to dismiss the charges against him in compliance with the “Interstate

Agreement on Detainers Act.”2

           The disposition of an interstate detainer is governed by the Texas Code of Criminal

Procedure. See TEX . CODE CRIM . PROC. ANN . art. 51.14 (Vernon 2006) (Interstate Agreement on

Detainers Act). Article III of the Act establishes the procedure to be followed when a prisoner seeks




           1
        … This proceeding arises out of Cause No. 07-1793-CR, pending in the 274th Judicial District Court,
Guadalupe County, Texas, the Honorable Gary L. Steel presiding.

           2
            … T EX . C O D E C RIM . P RO C . A N N . art. 51.14 (Vernon 2006).
                                                                                      04-09-00527-CV



a final disposition of an outstanding indictment, information, or complaint. See id. Art. 51.14, art.

III (Vernon 2006).

       Relator alleges that he filed the “relevant documents” pursuant to the IADA on November

6, 2008. However, we cannot determine from this record whether the appropriate procedure was

followed in transmitting relator’s documents to the court and whether the trial court received all of

the documentation required by the Act. See id. Art. 51.14, art. III, (a), (b) (Vernon 2006).

Accordingly, relator’s petition for writ of mandamus is denied. TEX . R. APP . P. 52.8(a).

                                                                     PER CURIAM




                                                 -2-